Hart, J., (after stating the facts). In the case of Blass v. Lee, 55 Ark. 329, the court said: “In trying this issue no declaration of law was made or refused, and the court is, therefore, presumed to have acted upon correct views of the legal principles applicable to the facts. The finding of the trial judge is as conclusive as if it were the verdict of a jury, and there is no such lack of evidence to support it as would justify us in setting it aside.” The question, then, presented to us by this appeal is whether or not there is any evidence to support the finding of the court in favor of the plaintiff. Counsel for defendant have cited the case of the Addressograph Company v. Office Appliances Company, 106 Ark. 536, 153 S. W. 804, as being an authority to sustain his position that the court should have found in favor of the defendant; but we can not agree with him in his contention. In that case the contract expressly provided that the principal should have the right to withdraw the authority of its agent at any time, and the court held that under this provision of the contract the principal had the right to revoke the authority of the agent, and that the only limitation upon the exercise of the power of withdrawal was that it must be done in good faith and not made in the prospect of an immediate sale so as to operate as a fraud upon the agent. In that case the court did not have before it the question of whether there was any testimony to support the verdict of the jury, but had under determination assignments of error based upon the erroneous action of the court in instructing the jury. It is true that in the contract under consideration here there was no length of time specified for its continuance, and under the general principles of law governing the relation between principal and agent the authority of the agent, not being coupled with an interest, was revocable at any time, subject to the limitation that it should be done in good faith under the rule announced in the case of the Addressograph Company v. Office Appliances Company, supra, and Branch v. Moore, 84 Ark. 462. In the case at bar, the sale of the machines was never completed, and it may be conceded that Miller had not entirely carried out his contract for the sale of the machines at the time the defendant revoked his authority. The evidence for the plaintiff; showed, however, that he had been very active in trying to sell the machines and that he had devoted much time and attention to procuring the contract of sale; that prior to the revocation of his agency he had gotten the matter in such shape that success was practically certain and immediate; that the manager of the Waters-Pierce Oil Company had decided to make a requisition for the machines in case Miller was recognized as the procuring cause of the sale of the machines. The manager of the Oil Company stated that he believed the Edison machine to be superior to the other machines examined and tested by him, and said that he had decided to purchase them. He further stated that his requisition for supplies was always approved and honored by the home office. The evidence also shows that Greenspan declined to make the sale unless the order should be made through him or his newly appointed agent at Little Rock. Under these circumstances, coupled with the further fact that the court might have found that there was no good reason for revoking'the agency of Miller, there Was evidence to sustain the finding of the court on the ground that the defendant revoked the plaintiff’s authority in bad faith and for the purpose of depriving him of his commission. The court, however, found in favor of the plaintiff in the sum of $225, and this, under the undisputed evidence, we think, was error. In August, 1912, while negotiations for the sale of the machines were still in progress, the defendant wrote to the plaintiff that in case the sale of sis or more machines was made the purchaser would be entitled to a discount of 15 per cent and that on this account he could not afford to allow plaintiff full commission for making the sale. He stated in the letter that he would allow plaintiff such a sum for commission which, under the undisputed evidence, would amount to $100. The plaintiff received this letter and made no objections to the changing of his commission, and thereafter continued his activities in trying to make a sale of the machines. Therefore, he will be deemed to have accepted the alterations of the contract stated in the letter and was only entitled to recover $100 as his commission in the sale of the machines. Therefore, the judgment will be reversed, and judgment will be entered here in favor of the plaintiff against the defendant for the sum of $100.